DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is a notice of allowability in response to Appeal Brief filed on 5/6/2022.  Claims 2-23 are allowed.


Allowable Subject Matter
Claims 2-23 are deemed to be allowed in light of the Appeal Brief submitted on 5/6/2022.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).






Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments presented on pages 9-11 (Remarks filed on 6/3/2021) are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specifics addressing the technical problem of how to provide multiple users with access to the virtual shopping cart of a particular user.  The claims specifically require a series of user interactions with a user interface to enable such sharing, and thus integrated into a practical application as a specific, and non-conventional way of managing a shared virtual shopping cart which is only accessible by the first user before it is being shared, to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.  

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical    application.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Upon further search, and for the reasons presented in Appeal Brief by Applicant, claims 2-23 are deemed to be allowable over the prior art of record.

The invention is to enable multiple users to modify a virtual shopping cart that is only accessible by a first user prior to the virtual shopping cart being shared. After the virtual shopping cart is shared, multiple users can each add items listed on an electronic commerce environment to the virtual shopping cart. enabling other users to add items to a virtual shopping cart, or enable a third party to modify what is added to that person's virtual shopping cart.

While the closet prior art Tonnison (US 2011/0016014) discloses providing more dynamic interactions among community members to enable them to support and help each other by enabling a user to "click on 'Sponsorship' buttons 301 and 302 to request or solicit sponsorship from individuals and entities," and "sharing her wish list with individuals or groups she likes...,", Tonnison fails to describe or suggest that any of the individuals with whom the wish list is shared can add items to the wish list.  Thus, no teachings of "enabling at least one of the one or more other users to add items listed on the electronic commerce environment to the virtual shopping cart from the virtual shopping cart, while maintaining access to the virtual shopping cart by the first user,"  “wherein prior to the virtual shopping cart being shared, the virtual shopping cart is only accessible by the first user," as recited by claim 2, 9, 16.

The closet pertinent reference but not cited prior art, Abraham et al. (US 2011/0178889) teaches a shared shopping cart can be established for use by a set of different collaborative shoppers. Each of the collaborative shoppers can individually and independently add items from at least one e-commerce site via a shopper-specific browser interface to the collaborative shared shopping cart. Any of the collaborative shoppers can select a sale finalization action via their browser interface. Responsive to the selection of the finalization action, each of the collaborative shoppers of the plurality
can confirm whether that shopper elects to finalize a sale of the items in the collaborative shared shopping cart.  However, Abraham does not suggest “wherein prior to the virtual shopping cart being shared, the virtual shopping cart is only accessible by the first user," as required by claim 2, 9, 16.

These limitations in conjunction with other limitations in the claimed invention were not shown by the above cited or referenced prior arts. 




After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 

A mechanism to allow for more than one person to share a shopping cart, enabling them to simulate real time shopping experience An IP.com Prior Art Database Technical Disclosure Authors et. al.: Original Publication Date: June 05, 2006 IP.com Number: IPCOM000136898D IP.com Electronic Publication Date: June 05, 2006

While the NPL discloses the server implementing a “shard shopping strategy” to allow for more than one person to share a shopping cart in real time, however, the NPL is silent about the possible allowable subject matter of the claimed invention.


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests in independent claim 2, 9, 16:
wherein, prior to the virtual shopping cart being shared, the virtual shopping cart is only accessible by the first user;
enabling, by the one or more computers, access to the virtual shopping cart by the one or more other users based on the interaction with the share cart action selector by the first user and the receipt of the information specifying the one or more other users, wherein enabling access to the virtual shopping cart enables at least one of the one or more other users to add items listed on the electronic commerce environment to the virtual shopping cart the virtual shopping cart, while maintaining access to the virtual shopping cart by the first user.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 2-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681